Citation Nr: 1215557	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  09-26 398	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to an initial disability rating in excess of 30 percent for diabetic retinopathy status post cataract excision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

It is noted that the Veteran has raised a claim for service connection for ischemic heart disease, as secondary to herbicide exposure.  This raised claimed is referred to the RO for initial consideration.


FINDING OF FACT

In a written statement received at the Board in April 2012, and prior to the promulgation of a decision in the current appeal, the Veteran requested a withdrawal of his claims for increased ratings for his service connected diabetes mellitus and diabetic retinopathy.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim for entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus is dismissed.

The claim for entitlement to an initial disability rating in excess of 30 percent for diabetic retinopathy status post cataract excision is dismissed.



		
K. Parakkal
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


